Citation Nr: 9923584	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-17 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory infection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety disorder, 
claimed as neurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to 
October 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing was held on June 1, 1999, in Washington, D.C., 
before Jack W. Blasingame, who is a member of the Board 
section rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998) (amending 38 
U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing is 
associated with the claims file.

The appellant's claims, filed in September 1996, for 
compensable evaluations for his service-connected anxiety 
disorder and his service-connected upper respiratory 
infection are referred to the RO for appropriate development.


FINDINGS OF FACT

1.  The appellant is service connected for an upper 
respiratory infection.

2.  The appellant is service connected for an anxiety 
disorder.



CONCLUSIONS OF LAW

1.  An appeal for service connection for an upper respiratory 
infection is not before the Board.  38 U.S.C.A. §§ 1155, 
7104, 7105 (West 1991); 38 C.F.R. § 20.101 (1998).

2.  An appeal for service connection for an anxiety disorder 
is not before the Board.  38 U.S.C.A. §§ 1155, 7104, 7105 
(West 1991); 38 C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be resolved is whether there is 
still an appeal before the Board to be decided.  If the 
benefit sought on appeal has been granted, the appeal is not 
properly before the Board and must be dismissed.

The Board has jurisdiction over appeals involving benefits 
under the laws administered by the Department of Veterans 
Affairs (VA).  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.101 (1998).  The veteran shall specify the benefits 
sought on appeal.  The Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d) (West 
1991).  

The appellant filed in 1996 claims for increased evaluations 
for his service-connected upper respiratory infection and his 
service-connected anxiety disorder.  The RO discovered that 
the appellant's claims folder had been lost.  In rebuilding 
the appellant's claims folder, the RO concluded that the 
appellant was not service connected for either disability and 
denied service connection.

In his November 1997 Notice of Disagreement and at the June 
1999 hearing, the appellant explained that he disagreed with 
the RO's denial of his claims because he was service 
connected already for the disabilities at issue.  The 
appellant's representative observed pointedly at the hearing 
that a printout from the Target computer system indicates 
that the appellant is noncompensably service connected for 
his upper respiratory infection and his anxiety disorder.  VA 
medical records, generated in conjunction with near 
continuous outpatient treatment of the appellant since his 
military service, have documented consistently that the 
appellant is a service connected veteran.  Although the 
appellant has stated that his service-connected benefits had 
been severed, at the hearing, it was obvious that the 
appellant did not grasp fully the distinction between 
severance of benefits and reduction of his disability rating 
to noncompensable.  Therefore, his testimony on this point is 
not competent.  Thus, it is apparent from the record that 
service-connection is already in effect for an upper 
respiratory infection and an anxiety disorder.  Because the 
appellant seeks service connection for an upper respiratory 
infection and an anxiety disorder and service connection is 
in effect for an upper respiratory infection and an anxiety 
disorder, the benefits sought on appeal has been granted.  

The granting of the benefit that had been sought on appeal 
has resolved the disagreement.  Accordingly, the Board does 
not have the authority to further consider the appellant's 
claim for service connection for an upper respiratory 
infection or an anxiety disorder.  See Hamilton v. Brown, 
4 Vet. App. 528, 544 (1993), aff'd, 39 F.3d 1574 (Fed. Cir 
1994) (where the claimant indicates an intent that 
adjudication of a claim not proceed at a certain point in 
time, the Board does not have authority to adjudicate the 
claim).  Because the benefits sought on appeal have been 
granted, there are no further alleged errors of law or fact.  
Therefore, the claims for service connection for an upper 
respiratory infection and for an anxiety disorder are not 
properly before the Board and must be dismissed.  38 U.S.C.A. 
§ 7105(d) (West 1991).  


ORDER

The appeal for service connection for an upper respiratory 
infection is dismissed.

The appeal for service connection for an anxiety disorder is 
dismissed.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

